Allowable Subject Matter
Claim 5 is allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach a transmission arrangement having the claimed features.  The closest prior art is to Hiyoshi et al. (WO2014/109179 corresponding to USP 9,476,354) which discloses a rotation transmission mechanism that transmits rotational driving force outputted from a rotation drive source to a load-side member via a speed reducer, the rotation transmission mechanism comprising: a powertrain configured from a plurality of power-transmitting members (shafts bearings, gears) including the speed reducer (20); the speed reducer being a strain wave gearing. Referring to the written description of Hiyoshi, it was known to provide wave motion gearing speed reducer having a ratcheting torque denoting slippage between the internal and external teeth of the speed reducer when an excessive torque exceeding the allowable load torque is applied. For example, see column 1, lines 45-60 of corresponding US patent 9,476,354). Hiyoshi improves on the prior art speed reducer by providing means for detecting ratcheting motion of the speed reducer. Accordingly, the speed reducer of Hiyoshi is configured with an allowable load torque of the power-transmitting members (such as input shaft 15) other than the strain wave gearing being greater than a predetermined upper-limit load torque; an allowable load torque of the strain wave gearing being prescribed by a ratcheting torque set to a value equal to or lower than the upper-limit load torque; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658